UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-5137


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

VINCENT ANTHONY MAYERS,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:05-cr-00038-FDW-1)


Submitted:   September 28, 2010           Decided:   October 14, 2010


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, Cecilia
Oseguera, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant. Gretchen C. F.
Shappert, United States Attorney, Charlotte, North Carolina, Amy
E. Ray, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Vincent   Anthony   Mayers   pled   guilty   without     a   plea

agreement to one count of possession of a firearm by a convicted

felon and one count of possession of ammunition by a convicted

felon, both in violation of 18 U.S.C. § 922(g)(1) (2006).              The

district court sentenced Mayers to two concurrent terms of 68

months’   imprisonment.       On   appeal,    Mayers   challenges      his

sentence, arguing that the district court erred in applying a

four-level enhancement to his base offense level for possession

of a firearm under U.S. Sentencing Guidelines Manual (“USSG”)

§ 2K2.1(b)(6) (2007).     We affirm.

          We review Mayers’s sentence for reasonableness under a

“deferential   abuse-of-discretion     standard.”      Gall   v.   United

States, 552 U.S. 38, 41, 51 (2007).       In conducting this review,

we must ensure that the district court correctly calculated the

Guidelines range.   Id. at 49, 51.       When reviewing the district

court’s application of the Guidelines, we review findings of

fact for clear error and questions of law de novo.                 United

States v. Sosa-Carabantes, 561 F.3d 256, 259 (4th Cir. 2009).            A

district court’s determination that there are sufficient facts

to impose a USSG § 2K2.1(b)(6) enhancement is a factual finding.

See United States v. Garnett, 243 F.3d 824, 828 (4th Cir. 2001)

(stating that the Government has the burden of proving facts to

support a USSG § 2K2.1(b)(5) enhancement by a preponderance of

                                   2
the   evidence       and     that    the     district     court’s      finding       that

sufficient facts exist to support the enhancement is reviewed

for clear error).            Under the clear error standard of review,

this court will reverse only if it is “left with the definite

and firm conviction that a mistake has been committed.”                            United

States v. Stevenson, 396 F.3d 538, 542 (4th Cir. 2005) (internal

quotation marks omitted).

             Section       2K2.1(b)(6)       of    the     Sentencing        Guidelines

provides for a four-level enhancement if the defendant “used or

possessed any firearm or ammunition in connection with another

felony offense.”           USSG § 2K2.1(b)(6).           This finding encompasses

two requirements: that the defendant committed “another felony”

and that he used or possessed the firearm “in connection with”

the other felony.          United States v. Blount, 337 F.3d 404, 410-11

(4th Cir. 2003). *          “‘Another felony offense’, for purposes of

subsection      (b)(6),       means        any    federal,       state,      or     local

offense . . . punishable            by    imprisonment     for    a   term    exceeding

one year, regardless of whether a criminal charge was brought,

or a conviction obtained.”               USSG § 2K2.1, cmt. n.14(C).

             Here,     the      district          court      applied         the     USSG

§ 2K2.1(b)(6) enhancement based on its conclusion that Mayers

possessed a firearm in connection with the offense of assault

      *
          Mayers does not contest the “in connection with” element.



                                             3
with a deadly weapon with intent to kill, a felony under North

Carolina law.           The elements of the crime of assault with a

deadly weapon with intent to kill are: “(1) an assault; (2) with

a deadly weapon; (3) with the intent to kill.”                          State v. Garris,

663 S.E.2d 340, 349 (N.C. Ct. App. 2008) (internal quotation

marks    omitted);       see    N.C.    Gen.       Stat.    § 14-32(c)       (2009)      (“Any

person who assaults another person with a deadly weapon with

intent to kill shall be punished as a Class E felon.”).

            Although           Mayers        argues        that     the      evidence      is

insufficient to show that he committed an assault with a deadly

weapon with the intent to kill, we conclude that the presentence

report’s     (“PSR”)      uncontroverted            description         of   the     offense

conduct amply supports the district court’s finding.                               According

to the PSR, in the course of beating his girlfriend, Mayers

knocked     her    to    the     ground,        pulled      a     firearm    out    of    his

waistband, cocked it, placed it at her temple and warned her to

“handle” the situation or things would “get nasty.”                           We conclude

this     conduct     constitutes             assault       with     a     deadly     weapon.

See State v. O’Briant, 258 S.E.2d 839, 841-42 (N.C. Ct. App.

1979).     Further, in view of this violent attack and Mayers’s

history of assault against the same victim, the district court

could     infer    his    intent        to     kill.        See     State    v.     Thacker,

189 S.E.2d    145,       150    (N.C.        1972);    State      v.    Musselwhite,       297

S.E.2d 181, 184 (N.C. Ct. App. 1982).

                                               4
            We therefore conclude that the district court did not

clearly    err   in    imposing    the    USSG   § 2K2.1(b)(6)      enhancement.

Accordingly,     we    affirm     the    district    court’s   judgment.     We

dispense    with      oral   argument      because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                          5